                                                                                IN CLERKS OFFICE
                                                                           US DISTRICT COURT E.D.N.Y.


UNITED STATES DISTRICT COURT
                                                                           ^ NOVO?2018               ★
EASTERN DISTRICT OF NEW YORK
                                                   -X                       BROOKLYN OFFICE
DENISE PONTRELLO,

                       Plaintiff,                       MEMORANDUM
                                                        DECISION AND ORDER
               -against-
                                                        17-CV-5309(AMD)
COMMISSIONER OF SOCIAL SECURITY,

                       Defendant.

                                                   X


ANN M.DONNELLY,United States District Judge:

       The plaintiff brings this action seeking review ofthe decision of the Commissioner of

Social Security that she was not disabled for purposes ofreceiving disability insurance benefits

under Title II ofthe Social Security Act("SSA"). On September 19,2013, the plaintiff applied

for disability benefits with an onset date of May 23,2013. (Tr. 137-38.) Administrative Law

Judge("ALJ")Jack Russak held a hearing, and in a decision dated February 22,2016,found that

the plaintiff had severe impairments of asthma, sleep apnea, atrial fibrillation, and obesity (Tr.

12), but that none of these conditions met the severity of an impairment listed in the SSA

regulations (Tr. 13-14). The ALJ further determined that the plaintiff had sufficient residual

functional capacity("RFC")to perform light work, provided that she not climb ladders, ropes, or

scaffolds, and only occasionally stoop, crouch, kneel, and climb ramps or stairs.(Tr. 14.) The

ALJ concluded that the plaintiff was capable of performing past relevant work as an

administrative assistant. (Tr. 17.) The Appeals Council denied the plaintiffs request for review

on September 1, 2017, and the ALJ's decision became the final decision ofthe Commissioner.

(Tr. 1-6.)
        The plaintifffiled this action on September 11,2017. (ECF No. 1.) Both parties moved

forjudgment on the pleadings. (ECF Nos. 8, 10.) For the reasons set forth below, I grant the

plaintiffs motion for judgment on the pleadings, deny the Commissioner's cross-motion, and

remand the case for further proceedings.

                                           DISCUSSION


        A district court may set aside a Commissioner's final decision only if the decision rests

on legal error or is not supported by substantial evidence in the record as a whole. 42 U.S.C. §

405(g); Talavera v. Astrue,697 F.3d 145,151 (2d Cir. 2012); Rosa v. Callahan, 168 F.3d 72, 77

(2d Cir. 1999). Ifthere is substantial evidence in the record to support the Commissioner's

factual findings, they are conclusive and must be upheld. 42 U.S.C. § 405(g). "Substantial

evidence" means "more than a mere scintilla. It means such relevant evidence as a reasonable


mind might accept as adequate to support a conclusion." Richardson v, Perales,402 U.S. 389,

401 (1971)(quoting Consolidated Edison Co. v. NLRB,305 U.S. 197, 229(1938))(internal

citation omitted). Ifthe Commissioner's factual findings are supported by substantial evidence,

those findings are conclusive. Diaz v. Shalala, 59 F.3d 307,312(2d Cir. 1995); Alston v.

Sullivan^ 904 F.2d 122, 126(2d Cir. 1990)("Where there is substantial evidence to support

either position, the determination is one to be made by the factfinder.").

       The plaintiffs primary challenge to the ALJ's decision is that he did not failure to give

controlling weight to the opinion of Dr. Thomas Kilkenny, the plaintiffs treating physician.

(ECF No. 8-1 at 9-10,13.) The plaintiff also argues that the ALJ was wrong to focus on her

daily activities and to give "great weight" to the state agency consultant's opinions.(Jd. at 14.)

She further claims that the ALJ "failed to consider the combined effect of all ofthe plaintiffs

conditions." {Id. at 12). Because Dr. Kilkenny's conclusions about the plaintiff are contradictory.
 I remand so that the ALJ can determine what Dr. Kilkenny thinks about the plaintiffs condition,

 and decide what weight to give that opinion.

          The "treating physician" rule requires that "the opinion of a claimant's treating physician

 be accorded 'controlling weight' if it is well supported and not inconsistent with other substantial

 evidence in the record. Corporan v. Comm 'r ofSoc. Sec., No. 12-CV-6704,2015 WL 321832,

 at *4(S.D.N.Y. Jan. 23,2015)(citing Shaw v. Chater, 221 F.3d 126,134(2d Cir. 2000));.yee

 also Gavazzi v. Berryhill, 687 F. App'x 98,100(2d Cir. 2017)(summary order).' When the ALJ

 does not give a treating physician's opinion controlling weight, he must "comprehensively set

 forth his [or her] reasons for the weight assigned to a treating physician's opinion." Burgess v.

 Astrue, 537 F.3d 117, 129(2d Cir. 2008)(internal quotation marks and citation omitted); accord

20 C.F.R. § 404.1527(c)(2). Failure to provide "good reasons" for the weight assigned to a

 treating physician's opinion constitutes a ground for remand. Snell v. Apfel, 177 F.3d 128, 133

(2d Cir. 1999)(citation omitted);see also Halloran v. Barnhart, 362 F.3d 28,33(2d Cir. 2004)

("We do not hesitate to remand when the Commissioner has not provided 'good reasons' for the

 weight given to a treating physicians opinion.").

         Dr. Kilkenny began treating the plaintiff for sleep apnea and asthma in April of2013, and

 at the time ofthe hearing, had been treating the plaintifffor at least two-and-a-half years. {See

 Tr. 234.) According to Dr. Kilkenny,the plaintiff"ha[d] symptoms of excessive daytime

sleepiness due to a sleeping disorder" and "would benefit jfrom frequent short breaks,""a late

starting time," and "[ajvoidance of dark, warm rooms."{Id.) In August 2013, Dr. Kilkenny noted

that the plaintiff was"not doing well at all in regards to sleep apnea,""ha[d] marked excessive

sleepiness" and struggled to stay awake during the day, even though she was taking medication.


'The treating physician rule applies because the plaintiff filed her claim before March 27,2017.20 C.F.R. §
404.1527.
(Tr. 286.)Two months later, Dr. Kilkenny wrote that she was "still having severe issues" and

"marked daytime somnolence" despite using a continuous positive airway pressure("CPAP")

machine to assist with her sleeping.(Tr. 283.) On October 23,2013, Dr. Kilkenny conducted a

wakefulness test that confirmed that the plaintiff"show[ed] severe daytime sleepiness."(Tr.

235-36;see Tr. 280.) In December 2013, Dr. Kilkenny reported that the plaintiff showed

"excessive daytime sleepiness" with "poor symptom control" despite CPAP therapy.(Tr. 277.)

He opined that she "remain[ed] totally disabled" and could not "perform at a high level required

for work."(Tr. 279.)

        The plaintiffs condition did not improve. In subsequent visits in February, June, and

October of2014 and February of 2015, Dr. Kilkenny noted that she had "poor symptom control"

even with CPAP therapy.(Tr. 265-74.)The plaintiffs symptoms had "worsen[ed]"(Tr. 274)

and in June 2014, she was "still having marked excessive sleepiness"(Tr. 271). In his last report

in August 2015, Dr. Kilkenny noted that the plaintiffs condition had not changed,that she

suffered from "sleepiness when sedentary,""impaired concentration," and "poor symptom

control."(Tr. 262.) At the same time, however. Dr. Kilkenny noted that the plaintiff was

"asymptomatic."(Id)

       The ALJ accorded Dr. Kilkenny's opinion only partial weight because the record showed

some "improvement with CPAP" and that by August 2015,the plaintiff was "asymptomatic."

(Tr. 16-17.) But this conclusion appears to be inconsistent with the rest ofthe record. In June

2014,the plaintiff was "still having marked excessive sleepiness despite the appropriate use of

CPAP"(Tr. 271), and in February of2015, still had "poor symptom control" despite "good

compliance with [CPAP]treatment"(Tr. 265). In August 2015—^the same month that Dr.

Kilkenny said the plaintiff was asymptomatic—^he wrote that she still had "significant issues"
and suffered from "severe daytime sleepiness despite CPAP."(Tr. 264.)^ Given the record—^Dr.

Kilkenny's notation that the plaintiff"asymptomatic" despite other observations that she had not

improved—^the ALJ should clarify what her condition was, and what Dr. Kilkenny meant when

he said she was asymptomatic. Corporan,2015 WL 321832, at *30("The ALJ's duty to develop

the record includes resolving known ambiguities in the record that may bear on the ALJ's

disability determination.")(citations omitted).

         Once the ALJ reconciles the conflicting evidence, and determines the appropriate weight

to give Dr. Kilkenny's opinion, he should consider how much weight to give the state agency

consultant's opinions about the plaintiffs ability to "sustain[] concentration for tasks"(Tr. 17),

and whether the plaintiffs ability to complete daily tasks is significant {see Tr. 16). The ALJ

should also explain why he concluded that the "combined impact ofthe [medically severe

combination of] impairments" does not meet or medically equal the severity of a listed

impairment at step three.^ Duncan v. Astrue, No. 09-CV-4462,2011 WL 1748549, at *22

(E.D.N.Y. May 6,2011)(quoting Burgin v. Astrue, 348 F. App'x 646,647-48(2d Cir. 2009)

(summary order)); see Hernandez v. Astrue, 814 P. Supp. 2d 168, 185(E.D.N.Y. 2011)("The

ALJ's failure to consider the effects of plaintiffs combined impairments in every step ofthe

five-step sequential process...requires remand.")(citation omitted).




2 Dr. Charles Plotz noted in November that the plaintiffs sleep apnea was "well-controlled with a CPAP machine.
(Tr. 296.)Dr. Plotz never examined the plaintiff and there are no treatment notes to support his opinion.(Tr. 17,
294.)The ALJ,therefore, accorded Dr. Plotz's opinion only little weight. (Tr. 17.)

^ The Commissioner is required to "consider the combined effect of all of[the claimant's] impairments without
regard to whether any such impairment, if considered separately, would be ofsufficient severity" to establish
eligibility for Social Security benefits. 20 C.F.R. § 404.1523.

                                                        5
                                        CONCLUSION


       Accordingly, for the reasons set forth above, the plaintiffs motion for judgment on the

pleadings is granted, the Commissioner's cross-motion is denied, and the case is remanded for

further proceedings consistent with this opinion.




SO ORDERED.

                                                     s/Ann M. Donnelly


                                                    Ann M. Donnelly
                                                    United States District Judge


Dated: Brooklyn, New York
       November 7, 2018
